Citation Nr: 1110909	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-27 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the appellant is a "surviving spouse" for purposes of eligibility to dependency and indemnity compensation (DIC), and if so, whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to September 1945.  He died in March 1972.  The appellant was married to the Veteran from September 1942 until the time of his death.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision rendered by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The appellant was born in April 1924.  

2.  The appellant and the Veteran were married in September 1942.  

3.  The Veteran died in March 1972 due to amyotrophic lateral sclerosis (ALS).  

4.  The appellant remarried in August 1973.  The remarriage terminated upon the death of her husband in May 2006.  

5.  In an unappealed May 1972 decision, the RO denied a claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  Affording the claimant the benefit of the doubt, the appellant's remarriage is not a bar to eligibility as a claimant for DIC.  38 U.S.C.A. §§ 101(3), 103, 1310, 1311, 1304, 1318, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.55 (2010).

2.  Because of a new regulation permitting presumptive service connection for amyotrophic lateral sclerosis, new and material evidence has been received and the criteria to reopen the claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Affording the appellant the benefit of the doubt, the criteria for service connection of the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002, Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the RO informed the appellant that she was not eligible for benefits because she had remarried after her marriage to the Veteran.  Nevertheless, a December 2009 VCAA letter generally informed the appellant of the criteria for DIC and that she should submit evidence showing that she was the unmarried surviving spouse of the Veteran. 

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim and the VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002).  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA. 

II.  Background

The appellant was born in April 1924.  According to a marriage certificate of record, in September 1942, she married the Veteran.  The Veteran served on active duty during World War II.  He served in campaigns in Northern France, the Rhineland, and Ardennes.  He was wounded in combat and was recognized with the Purple Heart medal and the Combat Infantryman's Badge, among others.  During his lifetime he was in receipt of service-connected disability benefits for five disabilities; a left knee disability manifested by loss of motion, residuals of a shell fragment wound to Muscle Group XI, a deviated nasal septum, a moderately disfiguring scar to the forehead and nose, and synovitis of the right knee.  Combined, these disabilities resulted in a 50 percent disability rating.  (See June 1960 Rating Decision.)  

A death certificate shows that in March 1972, the Veteran died due to amyotrophic lateral sclerosis (ALS).  The record notes that the approximate interval between onset and death was two years.  

In May 1972, the appellant filed a claim seeking entitlement to dependency and indemnity compensation (DIC) based on the cause of the Veteran's death.  That same month, the RO denied the claim.  In doing so, it found that the Veteran died of ALS and that the death was not due to service or to service-connected disabilities.  

In August 2009, the appellant filed a new claim seeking entitlement to DIC.  On her application form, she indicated that in August 1943 she remarried C. C. J.  She reported that the marriage ended upon his death in May 2006.  She later clarified that the marriage date contained a typographic error and that the date of her second marriage was in August 1973.  A Marriage Certificate, submitted in June 2010, verifies the date of the second marriage as August 1973.  Also of record is her second husband's Certificate of Death.  It verifies that he died in May 2006.  

In her application and in statements of record, the appellant does not dispute the dates of marriages.  Rather, she contends that since her second husband died she should be eligible for DIC benefits based on her first husband's service.  She further contends that recent regulations providing for presumptive service connection for ALS should be made retroactive in order to afford the appellant benefits based on her first husband's period of service.  

III.  Analysis

Dependency and Indemnity Compensation (DIC) is a monthly payment made by VA to a veteran's surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2010). 

Except as provided in 38 C.F.R. § 3.52 (2010) (pertaining to marriages which are deemed valid), a "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2010) and who was the spouse of the veteran at the time of the veteran's death (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation, which was due to the misconduct of, or procured by the veteran without the fault of the spouse and (2) except as provided in 38 C.F.R. § 3.55 (2010) has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010). 

Here, the Veteran had honorable service and died due to ALS.  The evidence further shows that the appellant was married to the Veteran at the time of his death.  The question then is whether the appellant's subsequent remarriage bars her eligibility as a DIC claimant.  

With the above criteria in mind, the Board notes that the facts of this case are not in dispute.  Specifically, even though she was married to the Veteran at the time of his death, the evidence shows that the appellant remarried in 1973.  Since she remarried, pursuant to 38 C.F.R. § 3.50, the appellant can only be considered the "surviving spouse" to the Veteran if certain conditions are met under 38 C.F.R. § 3.55. 

As provided in 38 C.F.R. § 3.55, remarriage of a surviving spouse is not a bar to benefits if the marriage was void or had been annulled pursuant to 38 C.F.R. § 3.55(a)(1).  In this instance, there is no evidence that the appellant's remarriage was void or had been annulled.  On the contrary, the appellant stated that she remarried in 1973, and lived with her husband until he died in 2006.  Thus, the appellant's "remarriage" can not be exempted from being a bar to benefits under 38 C.F.R. § 3.55(a)(1). 

The Board notes that 38 C.F.R. § 3.55(a)(3) provides that if on or after October 1, 1998, the remarriage of a spouse was terminated by death, the appellant is not barred from receiving DIC benefits.  In the present case, since the record shows that the appellant's remarriage was terminated by the death of her second husband in May 2006, the Board finds that the claimant is not barred from receiving DIC benefits.  See Sabonis, supra.

The Board acknowledges that the regulation is not altogether clear.  For instance, there appear to be restrictions based on the date of the remarriage but they do not address the date of death.  See for instance 38 C.F.R. § 3.55(a)(3) and (4).  

Nevertheless, the law requires that when there is an approximate balance of positive and negative evidence, VA shall afford the claimant the benefit of the doubt.  Here, after applying the benefit of the doubt, the Board finds that the appellant is considered the "surviving spouse" and thus is permitted to pursue the claim for DIC benefits.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

In addition, to establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Here, the evidence clearly establishes that the Veteran died due to ALS.  

In 2008, a new regulation was enacted that provides a presumption of service connection for ALS for a Veteran who develops the disease at any time from service.  38 C.F.R. § 3.318.  

The Board has reviewed the evidence of record finds that the passage of the new regulation constitutes new and material evidence sufficient to reopen the previously denied claim.  Here, the Veteran died from ALS.  At the time of the prior final denial there was no evidence or presumptive provision of law that linked the Veteran's ALS to his active service.  The passage of the new law is significant, pertinent to the appellant's claim and is sufficient basis to review the claim de novo.  

Concerning the new regulation, there are three limitations on the rule.  First, service connection will not be established if there is affirmative evidence that ALS was not incurred during or aggravated by active military, naval, or air service.  Second, service connection will not be established if there is affirmative evidence that ALS is due to the Veteran's own willful misconduct.  Third, service connection will not be established if the Veteran did not have active, continuous service of 90 days or more.  Here, the Veteran had the requisite service in the U.S. Army.  There is no affirmative evidence to suggest that ALS had a non-service origin or that it was somehow due to any misconduct on the Veteran's behalf.  As such, the criteria for service connection for the cause of the Veteran's death have been met.  

While the Board is granting the claim, it takes this moment to address the appellant's claim that presumptive service connection for the cause of the Veteran's death due to ALS should be retroactively applied.  The Board does not assign the effective date for benefits granted.  The effective date is assigned in the first instance by the RO upon implementing the Board decision.  The Board notes, however, there is no provision under law for retroactive benefits.  The regulation in question, 38 C.F.R. § 3.318, does provide for a new presumption of service connection for ALS when developed any time after service.  The regulation applies to all applications for benefits received by VA on or after September 23, 2008.  See 74 Fed. Reg. 57072 (November 4, 2009).  The regulation, however, does not provide for retroactive benefits.  Specifically, in the comments to the Final Rule, VA noted that "a veteran's survivor who establishes that the veteran died from ALS before September 23, 2008, may be eligible for dependency and indemnity compensation pursuant to new § 3.318, but would not be entitled to any retroactive benefits before September 23, 2008."  74 Fed. Reg. 57073 (November 4, 2009).

Finally, the Board notes that while the claimant gains eligibility to DIC under 38 U.S.C.A. § 1311(e), she does not gain eligibility for death pension, medical care under the Department of Veterans Affairs Civilian Health and Medical Program (CHAMPVA), for dependents' educational assistance, or for loan guaranty benefits.  See VAOPGCPREC 13-98 (Sept. 23, 1998).  


ORDER

Basic eligibility as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC based on the cause of the Veteran's death is granted.  

The petition to reopen service connection for the cause of the Veteran's death is granted.  

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


